Per Curiam.;
The sheriff is an officer of the law, but for the benefit of .those whp are entitled to his services; and to suffer him, instead of serving the plaintiff in an execution, to baffle him by disaffirming his'right to the money, although sólemnly'adjudged in an action between the proper parties, would be vexatious and oppressive. Np sheriff ever thought of alleging as a pretext for retaining money in his hands, that'the plaintiff had recovered under void letters of administration. His plain duty is obedience ,to the mandate of the writ, by having the money ready for the plaintiff before the court. On the other hand, although the sheriff will not be allowed to dispute the plaintiff’s title, the court will take care that the creditors of .the insolvent be properly secured before the plaintiff has leave to take the money put of court; and thus substantial justice will be done without unnecessary delay.
Judgment of the court below reversed, and judgment upon the verdict for the plaintiff